Barker, J.
It is enough to show that the original investment of the trust funds in the mortgage was improper, that it was a transaction by which the trustee bought of himself a mortgage upon property which, at the time, was worth several thousand dollars less than the amount of the fund which he so invested in the mortgage.
The acts of his cestuis que trust in authorizing the appellant to bid off the property for them, and in accepting a conveyance of it to one of them for the benefit of all, cannot avail the appellant, for the reason that the cestuis que trust acted solely on the false representations of the appellant as to the value of the property, and, upon finding the real state of the facts, promptly demanded that he should take back the property, and account for the sum invested in the mortgage.

Decree affirmed.